DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 2-6 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2 and 4-6 of copending Application No. 16/414,192 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Objections
Claim 7 is objected to because of the following informalities: 
In claim 7, line 11, “when the pawl is in” should read --when the catch is in--.  
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8, 10- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amano (US 6557910 B2).
Regarding claim 7, Amano teaches a motor vehicle lock (1) including a detent mechanism, provided with a catch (1A) and a pawl (1B), the motor vehicle lock comprising: a drivetrain arrangement (2) including a drive element (22); wherein the catch is configured to be pivoted between an open position (col. 2, line 33), a primary closed position (col. 2, lines 29-30), and a secondary closed position (col. 2, line 31), wherein when the catch is in the secondary closed position, the catch is positioned between the open position and the primary closed position, wherein when the pawl is in an engaged state (fig. 2), the pawl blocks the catch when the catch is in the primary closed position (fig. 2), wherein when the catch is in the secondary closed position (col. 2, line 31), the pawl (1B) is moveable to a release state to release the catch (col. 2, line 31), wherein a drive element is configured to move in a predefined drive direction (clockwise, shown in the progression from figure 5A to figure 5B), wherein in a cinching sequence (figs. 5A-5B), the drive element moves in the predefined drive direction (clockwise), such that the drivetrain arrangement engages the catch to drive the catch in a closing direction to the primary closed position (col. 8, lines 8-14), wherein in a release sequence (col. 7, lines 1-14), the drive element moves in the predefined drive direction, such that the drivetrain arrangement engages the pawl to drive the pawl in a release direction to the release state (col. 6, line 63 - col. 7, line 14), and such that the drivetrain arrangement moves to a clearance state, and wherein when the drivetrain arrangement is in the clearance state, the pawl is in a release state such that the catch is pivotable to the open position free from the drivetrain arrangement, wherein during the release sequence, the drivetrain arrangement enters the clearance state when a catch engagement lever deflects to a deflected state, such that the catch engagement lever is positioned outside the path of movement defined by the catch with respect to a movement of the catch to the open position (the catch engagement lever stays outside the path of 
Regarding claim 8, Amano teaches the motor vehicle lock of claim 7, wherein when the catch reaches a switching position, the catch engagement lever interacts with the engagement surface of the catch to deflect the catch engagement lever to a deflected state, wherein the deflected state is beyond the primary closed position of the catch (col. 8, lines 8-14).
Regarding claim 10, Amano teaches the motor vehicle lock of claim 7 wherein the deflection of the catch engagement lever (26) is at least partially caused by an interaction between the catch engagement lever and a deflection lever (24).
Regarding claim 23, Amano teaches the motor vehicle lock of claim 7, further comprising a motorized drive (4), wherein the motorized drive is coupled to the drive element (22) of the drivetrain arrangement to provide a motorized cinching sequence and a motorized release sequence.  
Allowable Subject Matter
Claims 17-19 are allowed.
Claims 2-6 would be allowable if amended in accordance with the necessary steps to overcome the provisional statutory double patenting rejections above.  
Claims 9, 11-15, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 3 and 17, the best available art remains the motor vehicle lock taught by Amano (US 6557910 B2).  While Amano teaches a similar lock comprising a drive train arrangement with many of the same components as the applicant’s invention, he fails to teach many 
Regarding claim 9, Amano fails to teach that the catch biases the catch engagement lever to the deflected state.  Amano teaches where the engagement lever is moved to the deflected state by the drivetrain arrangement, there is no motivation to modify the invention of Amano to include this limitation.  
Claim 11 contains allowable subject matter for disclosing that during the release sequence the catch engagement lever engages the deflection lever to deflect the catch engagement lever. Amano teaches wherein the catch engagement lever is already deflected out of the engagement position when the release sequence begins.
 Claims 12-15 are objected to for depending upon a rejected base claim and would be allowable if the rejected base claims are rewritten to overcome the provisional double patenting rejection.  
Regarding claim 21, Amano fails to teach wherein the pawl moves to the release state before the drivetrain moves to the clearance state.    
Regarding claim 22, Amano fails to teach wherein after the cinching sequence the drive element moves in a reverse direction.  
Response to Arguments
Regarding the applicant’s arguments filed 01/03/2022, the examiner would like to clarify that in the previous office action claims 3, 9, 11 and 17-19 were objected to for containing allowable subject matter.  The applicant listed claim 7 as being indicated as allowable if rewritten in independent form and this was not indicated in the first office action.  Based on the applicant’s amendments to the claims, new claim objections and provisional statutory double patenting rejections have been set forth above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675